Exhibit 10.6

LIMITED LIABILITY COMPANY EQUITY INTEREST PLEDGE AND SECURITY AGREEMENT

THIS LIMITED LIABILITY COMPANY EQUITY INTEREST PLEDGE AND SECURITY AGREEMENT
(the “Agreement”) is made and entered into effective as of the 18 day of June,
2009, by and between Nexxus Lighting, Inc., a Delaware corporation (the
“Pledgor”) and Jay Weil, as collateral agent (“Collateral Agent”) for the
secured parties (“the Secured Parties”) pursuant to that certain Collateral
Agent Agreement, dated of even date herewith, among Pledgor, Collateral Agent
and the Secured Parties (the “Collateral Agent Agreement”).

BACKGROUND

A. Pursuant to that certain Note and Warrant Purchase Agreement, dated of even
date herewith, between the Company and the purchasers set forth on Schedule I
thereto (the “Purchase Agreement”), the Pledgor is selling, and the Secured
Parties are purchasing, Secured Promissory Notes Due January 2011 in the
aggregate principal amount not to exceed $5,000,000 (the “Notes”).

B. In order to secure the timely payment and performance of the Notes, the
Pledgor desires to grant the Secured Parties a first-in-priority, perfected and
continuing security interest in 100% of the equity interests (the “Interests”)
of Advanced Lighting Systems, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Pledgor (“ALS”).

C. The continuing security interest in the Interests shall be evidenced by this
Agreement. Capitalized terms used, but not defined, in this Agreement have the
meanings set forth in the Purchase Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Recitals and Defined Terms. The parties hereto acknowledge that the
aforementioned recitals are true and correct and agree that such recitals,
together with the definitions set forth therein and in the preamble to this
Agreement, are hereby incorporated into this Agreement by this reference.

2. Additional Interests. All references to the Interests shall be appropriately
adjusted to reflect any split, distribution, recapitalization or other similar
arrangement affecting the Interests after the date of this Agreement. In the
event that the Pledgor receives, or becomes entitled to, any property (whether
real or personal, tangible or intangible) in connection with or related to the
Interests in any way, then any such property shall be considered Interests under
this Agreement.

3. Creation of Security Interest. Pledgor hereby affirms, acknowledges,
ratifies, grants and assigns in favor of the Secured Parties a first, prior and
sole lien and security interest (the “Security Interest”) in the Interests and
in all accessions, substitutions, replacements and proceeds thereof, including
without limitation, whether by law, merger or exchange, to secure



--------------------------------------------------------------------------------

the Obligations (as defined below). Pledgor hereby warrants and represents to
the Secured Parties that the Interests are owned by the Pledgor free and clear
of any liens, charges or encumbrances other than those imposed by securities
laws and this Agreement. The equity interest of the Pledgor comprising the
Interests is 100% of the entire equity ownership of ALS, which is owned of
record and beneficially by Pledgor. Such ownership interest is uncertificated.
Upon execution of this Agreement, Pledgor shall deliver a copy of ALS’ operating
agreement to the Collateral Agent.

For purposes of this Agreement the term “Obligations” shall mean: (a) all
indebtedness, liabilities and obligations of Pledgor to the Secured Parties
under the Notes, and any note or notes hereafter issued in substitution or
replacement thereof, (b) all obligations of the Pledgor under this Agreement and
(c) in the foregoing cases whether due or to become due, and whether now
existing or hereafter arising or incurred.

4. Delivery. Simultaneously with execution hereof, Pledgor shall execute and
deliver to the Collateral Agent a UCC-1 Financing Statement(s) for filing in the
State of Delaware evidencing the first security interest granted by Pledgor to
the Secured Parties in the Interests. The Pledgor agrees that, at any time and
from time to time, Pledgor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that the Collateral Agent may reasonably request, in
order to perfect and protect any security interest granted hereby or to enable
the Secured Parties or the Collateral Agent to exercise and enforce their rights
and remedies hereunder with respect to the Interest.

5. Proxy. Pledgor hereby irrevocably constitutes and appoints the Collateral
Agent, whether or not the Interests have been transferred into the name of the
Secured Parties, as the Pledgor’s proxy, with full power to (a) attend meetings
concerning the Interests held after the date of this Agreement and, to vote the
Interests at those meetings in such manner as the Collateral Agent shall, in his
sole and absolute discretion, deem appropriate, (b) consent, in the sole and
absolute discretion of the Collateral Agent, to any action by or concerning
Pledgor for which consent of the members of ALS is or may be necessary or
appropriate, and (c) do all things that Pledgor could do as a securities holder
of ALS, giving and granting unto the Collateral Agent full power of substitution
and revocation. Notwithstanding the provisions contained in the preceding
sentence (hereinafter referred to as the “Proxy Rights”), neither the Collateral
Agent nor the Secured Parties, or any of them, shall have the right to perform,
exercise, take or assert any of the Proxy Rights unless and until there shall
have occurred an Event of Default (as that term is defined below). Except upon
the occurrence and during the continuation of an Event of Default, Pledgor shall
be entitled to exercise any and all voting and/or consensual rights and powers
accruing to an owner of the Interests or any part thereof for any purpose.
Pledgor hereby revokes all proxies heretofore given and agrees not to grant any
proxy to any person or persons with respect to the Interests other than as
granted herein for so long as this Agreement is in force.

6. Ordinary Care by the Secured Parties. The Secured Parties and/or the
Collateral Agent shall use ordinary care in the custody and preservation of the
Interests in their possession.

7. Event of Default. An event of default shall occur upon the happening of any
of the following (each, an “Event of Default”):

(a) Default by Pledgor in the performance of any of the Obligations after
receipt by Pledgor of notice in writing of such default (including, a brief
description of the nature of the default) and failure by Pledgor to cure such
default within thirty days after the receipt of such notice;

 

-2-



--------------------------------------------------------------------------------

(b) An Event of Default under the Notes; or

(c) The transfer or encumbrance, by any means, of any interest in the Interests
other than in favor of the Secured Parties.

8. Remedies. Upon the occurrence and during the continuation of an Event of
Default, the Secured Parties may, at their option, without notice to or demand
upon the Pledgor, take the Interests in the Secured Parties’ own names, on a pro
rata or any other basis agreed to by the Secured Parties, and dispose of that
portion of the Interests as may be necessary to satisfy the Pledgor’s
Obligations, including, without limitation, the outstanding principal amount of
the Notes and all accrued interest thereon (as provided in the Notes). In
addition to the rights and remedies provided for herein, or otherwise available
to the Secured Parties, the Secured Parties (and the Collateral Agent acting on
their behalf) shall have all the rights and remedies of a secured party under
the Uniform Commercial Code (“UCC”) in effect in the State of Delaware at the
time, including the right to sell the Interests at public or private sale as
provided by and in accordance with the UCC.

9. Covenants of Pledgor. During the term of this Agreement:

(a) Pledgor shall not sell, assign, transfer, hypothecate, or otherwise dispose
of the Interests, or any interest therein, encumber the Interests or any
interest therein, or contract to do any of the foregoing; and

(b) Pledgor shall not take any action with respect to the Interests that is
inconsistent with the provisions or purpose of this Agreement or that would
adversely affect the rights of Secured Parties or the Collateral Agent under
this Agreement.

10. Collateral Agent. The rights of the Secured Parties in the Interests will be
exercisable by Collateral Agent as agent for Secured Parties pursuant to the
Purchase Agreement. In such capacity, from time to time and at any time,
Collateral Agent may in his sole discretion take any and all actions, exercise
any and all rights and remedies, give any and all waivers and forbearances, and
make any and all determinations and elections that the Secured Parties are
entitled to exercise under this Agreement and the Notes. Pledgor will be
entitled to rely solely on the actions of Collateral Agent as binding all
Secured Parties.

11. Termination of this Security Interest and Agreement. This Agreement and the
Security Interest created hereby shall terminate immediately on the satisfaction
of all of the Company’s Obligations and the Collateral Agent shall immediately
thereafter return to the Pledgor all certificates (if any), and related powers,
with respect to the Interests directly or indirectly in his possession or
control and file a UCC termination statement with respect to the Security
Interest in the Interests.

 

-3-



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

(a) Interpretation. This Agreement will be interpreted in accordance with, and
subject to the provisions of, the Purchase Agreement applicable to all
Transaction Documents. Without limiting the foregoing, this Agreement is
governed by Delaware law.

(b) Effect of Invalidity of Particular Provisions. The unenforceability or
invalidity of any provision or provisions of this Agreement shall not render any
other provision or provisions herein contained unenforceable or invalid.

(c) Cumulative Rights, Powers and Remedies. The rights, powers and remedies
given to the Secured Parties by this Agreement shall be in addition to all
rights, powers and remedies given the Secured Parties by virtue of any statute
or rule of law.

(d) Waiver. Any forbearance, failure, or delay by the Secured Parties in
exercising any right, power or remedy under this Agreement shall not be deemed
to be a waiver of such right, power or remedy, and any single or partial
exercise of any right, power or remedy, under this Agreement shall not preclude
the further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived by an instrument in writing executed by the
Collateral Agent.

(e) Binding Effect. All of the terms, covenants, warranties and representations
contained herein shall be binding upon the parties, their heirs, successors and
assigns.

(f) Entire Agreement. This Agreement, the Notes, the Purchase Agreement and the
other Transaction Documents entered into by and between the parties hereto and
thereto constitute the entire agreement between the parties with respect to the
subject matter of this Agreement, and supersede all agreements, representations,
warranties, statements, promises and understandings not specifically set forth
herein or therein. No party hereto has in any way relied, nor shall in any way
rely, upon any oral or written agreements, representations, warranties,
statements, promises or understandings not specifically set forth herein.

(g) Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the Pledgor and the Collateral Agent.

(h) Headings. The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

(i) Further Assurances. The parties hereto agree that they shall sign such
additional and supplemental documents to implement the transactions contemplated
pursuant to this Agreement when requested to do so by any party to this
Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be regarded as the original and all of which shall constitute one and the
same Agreement.

 

-4-



--------------------------------------------------------------------------------

13. Representations, Warranties and Covenants of Pledgor. The Pledgor
represents, warrants and covenants to the Secured Parties as follows:

(a) Pledgor is the record and beneficial owner of, and has good and marketable
title to, the Interests pledged hereunder, free of any and all liens, charges,
encumbrances and security interests of every kind and nature (other than the
lien created by this Agreement);

(b) Pledgor has good right and legal authority to pledge the Interests owned by
it in the manner hereby done or contemplated;

(c) No authorization, approval, or other action by, and no notice to or filing
with, any third party, governmental authority or regulatory body is required for
the validity of the pledge by Pledgor of the Interests pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
Pledgor;

(d) This Agreement constitutes the legal, valid and binding obligation of
Pledgor and the pledge effected hereby is effective to vest in the Secured
Parties their rights in the Interests as set forth herein.

All representations, warranties and covenants made by Pledgor contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement until the termination of this Agreement.

(signature page immediately follows)

 

-5-



--------------------------------------------------------------------------------

(Signature Page for Limited Liability Company Equity Interest Pledge and
Security Agreement)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

NEXXUS LIGHTING, INC. By:  

/s/ Gary R. Langford

Name:   Gary R. Langford Title:   Chief Financial Officer COLLATERAL AGENT:

/s/ Jay Weil

Name:   Jay Weil

 

-6-